UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2444


JEFFREY A. SMILEY,

                    Plaintiff - Appellant,

             v.

FORCEPOINT FEDERAL, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00026-JAG)


Submitted: August 29, 2019                                  Decided: September 26, 2019


Before MOTZ and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John B. Mann, JOHN B. MANN, P.C., Henrico, Virginia, for Appellant. John B. Flood,
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey A. Smiley appeals the district court’s order granting Forcepoint Federal,

LLC’s motion to compel arbitration of Smiley’s claims alleging he was discriminatorily

discharged from his employment because of his sex, in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018); and

because his age, in violation of the Age Discrimination in Employment Act of 1967, 29

U.S.C.A. §§ 621 to 634 (West 2008 & Supp. 2018). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Smiley v. Forcepoint Fed., LLC, No. 3:18-cv-00026-JAG (E.D. Va. Nov. 5, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2